Citation Nr: 1340659	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  06-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back pain, paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to January 1995 and from October 2003 to July 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, increased the Veteran's disability rating for low back pain, paravertebral myositis, to 20 percent.

This matter was remanded to the RO for additional development in December 2008 and June 2010.  This development was completed and the appeal was returned to the Board.  In a December 2011 decision, the Board denied the claim for a disability rating in excess of 20 percent for the low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision vacating the Board's December 2011 decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the May 2013 Memorandum Decision, the Court vacated the Board decision on the basis that the Board failed to provide an adequate statement of reasons and bases for denying a disability rating in excess of 20 percent for the service-connected low back disability.  The Court stated that the Board failed to consider whether the Veteran's pain on repetitive use and during flare-ups or acute episodes resulted in any functional limitation of the low back.   

Unfortunately, the Board finds that it is unable to make that determination without additional medical findings.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Review of the record shows that the service-connected low back disability was examined by VA in July 2010.  In a November 2013 statement, the Veteran stated that in 2011, he underwent two spinal injections in the low back to treat the back pain.  He stated that he has had several episodes of severe back pain that caused him to be absent from work.  He indicated that he also underwent physical therapy by VA fee basis for the low back disability.  Because of the evidence of possible worsening, a new examination is needed to determine the severity of the low back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  Thus, the Board finds that an examination of the service-connected low back disability is necessary. 

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected low back disability from February 2009.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

The RO should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected low back disability.  The RO should request the Veteran to provide sufficient information and authorization to enable the RO to obtain copies of the Veteran's treatment records from Dr. Corchado Barreto.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected low back disability since February 2009.  

2.  Contact the Veteran in order to have him identify any other VA or non-VA medical treatment rendered for the service-connected low back disability. 

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  The RO should request the Veteran to provide sufficient information and authorization to enable the RO to obtain copies of the Veteran's treatment records from Dr. Corchado Barreto.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claim.


3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected low back disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

X-ray examination of the thoracolumbar spine should be performed.  The examiner should report all symptoms and manifestations due to the service-connected low back disability.  The examiner should specify whether there is evidence of pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should render specific findings as to whether, during the examination and range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  Any such additional functional loss should be expressed in terms of additional degrees of limited motion of the thoracolumbar spine.  

The examiner should specify whether there is any additional functional limitation or loss of thoracolumbar spine disability due to the pain in the low back during flare-ups or acute episodes and after repetitive motion.  This determination should be expressed in terms of the degree of additional range-of-motion loss. 

The examiner should specify whether there is ankylosis of the thoracolumbar spine, and if so, whether such is favorable or unfavorable.  

The examiner should indicate whether the thoracolumbar spine disability is manifested by intervertebral disc disease.  The examiner should indicate whether the thoracolumbar spine disability and/or any degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why. 

4.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


